Title: To Thomas Jefferson from Thomas Mendenhall, 28 May 1802
From: Mendenhall, Thomas
To: Jefferson, Thomas


            Esteemed Sir,Wilmington May the 28th. 1802
            You will readily recollect my having taken the liberty early under your Administration of offering myself as a Candidate for the Collectors office of this Port in Case a Vacancy should happen from resignation or otherwise. as every thing in that department remains in statu quo, and the final Issue of that application is to me inscrutable you will pardon this intrusion.
            By a refference to that application, you will observe my pretentions to office, were founded on the result of information that might be obtained from such Characters, as I deemed to be in Your Confidence, and whose Zeal for the Public good & your repose, could not be diminished by any private Interest, or Personal considerations.— On the present occasion I have had no opportunity of Consulting my friends, as, I but Just now learnt that a Commander was yet to be appointed for the New Revenue Cutter destined to Cruize in the Delaware River & Bay; if so, it is a case in point, & for which you will have the goodness to beleive me fully Competent; as I ought from my Experience to be as good a Pilot in the Delaware, as in the Atlantic Ocean. Beleiving this officer will be respected according to his merits; from a variety of Considerations I am induced to offer myself for that station; should this Meet your approbation, & I should be favoured with a Commission, I shall regard it with the highest satisfaction, as an invaluable assurance of the good oppinion you are pleased to entertain for me.
            Accept Sir my best wishes for your wellfare & believe me with profound respect Your Obt Hl Svt
            Thomas Mendenhall
            
              PS. if recommendations are considerd necessary, if I could be indulged with that intimation through one of my friends J. Mason or J. Dickenson I would immediately forward such as would be satisfactory. TM.
            
          